Citation Nr: 1242476	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for neurological impairment of the left (dominant) upper extremity, to include ulnar neuropathy at elbow and wrist (cubital syndrome), and carpal tunnel syndrome due to median entrapment neuropathy at the wrist level (left arm disability). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to May 20, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted entitlement to service connection and assigned the initial rating that is the subject of the current appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing from San Juan, Puerto Rico in June 2009 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file. 

The Board notes that a TDIU was granted in July 2008, effective May 20, 2008.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the TDIU claim is considered to be pending throughout the increased rating appeal period.  Therefore, as the increased rating appeal has been pending since 2006, the Board must consider whether a TDIU is warranted prior to May 20, 2008.

In September 2009 and in March 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's left arm disability has been manifested by a severe ulnar nerve paralysis resulting in claw hand and a moderate median nerve paralysis, with ongoing symptoms of pain, numbness, tingling, loss of range of motion, loss of function, a cold sensation, and sweating.

2.  For the period prior to May 20, 2008, the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an increased 60 percent rating for a left arm disability, complete paralysis of the ulnar nerve, have been met. 38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, 4.118, DCs 8515, 8516 (2012).

2.  For the period prior to May 20, 2008, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant a TDIU prior to May 20, 2008, herein constitutes a complete grant of the benefit sought on appeal for that issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection were granted and initial rating was assigned in the October 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran's Social Security Administration records have been obtained.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The case was remanded twice in order to obtain the Veteran's VA treatment records and private treatment records.  The RO requested that the Veteran submit any additional information with regard to obtaining private treatment records and he did not respond.  VA treatment records have been associated with the claims file.  The Veteran has also been afforded VA examinations in January 2007, November 2007, July 2008, and in May 2011, in order adjudicate his increased rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's left arm disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

Moreover, based on the foregoing, the Board determines that the RO has substantially complied with the September 2009 and March 2011 remand directives in obtaining all identified records and affording the Veteran a VA examination such that no further action is necessary in this regard.  See D'Aries, supra.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Judge elicited testimony as to the severity of the Veteran's left arm disability and the source of any outstanding medical records was established.  Neither the Veteran nor his representative have indicated that the hearing failed to comply with Bryant and 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012); 38 U.S.C.A. § 1155 (West 2002).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

The Veteran's left arm disability had been rated as 40 percent disabling under Diagnostic Codes 8599-8511.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  DC 8599 pertains to an unlisted neurological disability.  DC 8511 pertains to incomplete and complete paralysis of the middle radicular group.  However, in this case, on repeated VA examination it has been concluded that the Veteran's left arm disability affects his ulnar nerve and his median nerve.  Thus, the Board will rate his disability under DC 8515 and DC 85165, which pertains to those nerves.  In doing so, the Veteran is not prejudiced because he would not otherwise be entitled to a higher rating under DC8511 due to his symptom presentation and level of disability. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2012). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

The Board notes that the Veteran is left-handed.  Therefore, the rating for the major hand will be applied in this case.

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the media nerve, which is rated as 70 percent disabling, contemplates a disability where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  Disability ratings of 10 percent, 30 percent and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8516.  Diagnostic Code 8615 refers to neuritis, and DC 8715 refers to neuralgia. 

Diagnostic Code 8516 provides the rating criteria for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the ulnar nerve, which is rated as 60 percent disabling, contemplates "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences, loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of wrist weakened.  Disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8516.  Diagnostic Code 8616 refers to neuritis, and DC 8716 refers to neuralgia. 

Turning to the evidence of record, VA treatment records reflect that in November 2006, the Veteran reported pain and discomfort in his left elbow that irradiated to the ulnar wrist and resulted in loss of strength.  Medication was mostly effective.  There was impaired range of motion of the elbow and wrist.  Muscle tone was adequate.  Neurological examination was adequate.  In December 2006, physical examination showed left claw hand and decreased range of motion in the left arm with significant tenderness.  In January 2007, the Veteran was receiving physical therapy treatment with slight improvement.  He had decreased sensation to light touch and numbness from the elbow to the hand and hyperalgesia at the left elbow area.  Range of motion of the left elbow was from 25-110 degrees.  Range of motion of the wrist was 0-40 extension, 0-45 flexion, 0-23 ulnar deviation, and 0-20 radial deviation.  There was a 1.5 centimeter space with the 4th and 5th finger and palm of the hand.  The 4th and 5th fingers could not extend actively, passive motion was within normal limits.  A "Bishop's hand" deformity was noted.  

On January 2007 VA examination, the Veteran reported current symptoms of left hand tingling and numbness in the 4th and 5th fingers, as well as pain in the left elbow.  Motor examination revealed muscle strength of 3 out of five in the flexor muscles of the 4th and 5th fingers.  There was decreased grip power.  The hand kept in the "preacher" position with the 4th and 5th fingers in a flexion position.  The never affected was the ulnar nerve.  Sensory examination was normal to vibration but there was pain and decreased sensation to light touch.  Reflexes were 2+ throughout the left arm.  There was no muscle atrophy.  The diagnosis was moderate to severe left ulnar neuropathy at the elbow and wrist level, as well as moderate to severe carpal tunnel syndrome due to median entrapment neuropathy at the left wrist.  There was paralysis, neuritis, and neuralgia.  He was not employed.  The injury prevented sports and exercise and had a moderate impact on conducting chores.

On January 2007 VA general examination, the Veteran reported that in the left upper extremity, he had symptoms of coldness, a feeling of heaviness, fatigability, edema, and paresthesias and pain below the elbow.  Physical examination revealed muscle weakness in the left arm and numbness below the elbow.  There was no muscle atrophy or spasm.  There was clubbing and edema.  There was decreased radial pulse.  There was no motor loss.  There was paresthesias and decreased sensation to light touch in the left hand at the ulnar distribution.  Tinnel's sign and Fromen's sign was positive.  He reported that he was independent but sometimes required help buttoning his shirt.  He used to work in agriculture.  The assessment was persistent weakness of the left upper extremity but mostly on the ulnar innervated muscles, with pain and hyperalgesia.  The Veteran's disability had significant effects on employment, including decreased concentration, mobility, manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and decreased strength.  

On November 2007 VA examination, range of motion of the elbow was 0 to 145 degrees flexion.  Range of motion of the forearm was 0 to 85 degrees supination and 0 to 80 degrees pronation.  Range of motion of the wrist was 0 to 70 degrees extension, 0 to 80 degrees flexion, 0 to 20 degrees on radial deviation, and 0 to 45 degrees on ulnar deviation.  Neurological examination showed decreased pinprick in the left hand, ulnar nerve distribution.  There was no atrophy.  The Veteran stated that he worked in his own business with modifications related to his arm.

In December 2007, the Veteran stated that he could not move his left arm and was in constant pain, with constant swelling.

In January 2008, the Veteran submitted an application for TDIU, stating that he last worked in October 2006 due to his posttraumatic stress disorder and left arm disability.

On July 2008 VA examination, the Veteran reported having paralysis, numbness, paresthesias, and pain.  He had exaggerated sweating and tingling.  His grip was the muscle affected.  Muscle strength was 3/5.  The ulnar and median nerve were affected.  Detailed reflex examination was 2+ throughout the upper extremity.  There was no abnormal muscle tone or bulk.  The diagnosis was left ulnar neuropathy and left median neuropathy.  His neuropathy was concluded to prevent the Veteran from employment due to the functional limitations of his left arm.  

At his June 2009 hearing before the Board, the Veteran stated that when completing tasks like brushing his teeth he had to use his right hand

Treatment records reflect that in December 2010, the Veteran reported worsening pain over the previous months that was improved mildly with medication.  He did not continue with physical therapy due to intolerable pain.  There was no edema, erythema, or warmth, or palpable masses.  There was no tenderness to palpation.  Range of motion of the wrist was full.  Tinnel's sign was positive at the left elbow.  Muscle strength was +2.  There was hyperesthesias at the left medial elbow.  Motor strength was normal.    In March 2011, the Veteran reported having undergone surgery in late 2010.  He had had relief for a couple of months.  However, he has re-experienced a persistent tingling sensation in the ulnar distribution and increased sweating.  Examination showed edema at the left elbow medial aspect.  There was no erythema.  He had resting claw hand.  There was tenderness over the cubital tunnel.  There was positive Tinnel's of the left elbow.  There was full range of motion.  Hand grip was 4/5.  Sensation was decreased over the left hand at the 4th and 5th digit.  There was dysthesias along the medial aspect of the elbow.  

On May 2011 VA examination, the Veteran reported having left hand numbness, weakness, stiffness, paresthesias, dysesthesias, pain, swelling, a cold sensation, and tingling in the left arm.  Physical examination revealed 2+ reflexes throughout.  There was normal vibration but decreased on pinprick and light touch examination.  There was a tingling sensation at the palmar area.  Motor examination was normal throughout.  Muscle tone was normal.  There was excessive sweating, the skin was mottled, and there was discoloration in the palmer area.  The hand was in a "preacher's" position.  The diagnosis was left ulnar nerve injury, severe, with claw hand deformity, paralysis of the 4th and 5th digits.  No atrophy but signs of sympathetic dystrophy.  He had lost of function of the dominant hand due to severe finger weakness.  With regard to the median nerve, that disability was considered to be moderate.

In this case, the Board finds that the Veteran's disability picture meets the criteria for a higher 60 percent rating for complete paralysis of the ulnar nerve.  For one, he has been described to suffer from claw hand on November 2006, January 2007, and in May 2011 examinations, variously described as preacher's hand and bishop's hand.  Claw hand, or "griffin's claw," is a symptom indicative of complete paralysis of the ulnar nerve as is stated in the rating schedule.  Thus, the Board finds that because the Veteran suffers from one of the most prominent signs of complete paralysis of the left ulnar nerve, as described in DC 8516, he meets the criteria for a higher 60 percent rating.  That rating is warranted throughout the appeal period as the claw deformity has been shown to exist spanning many years, to include in 2006 and 2007.

The Board finds that a rating higher than 60 percent, however, is not warranted for the Veteran's left arm disability.  The Veteran's median nerve disability has been described as moderate in severity, as opposed to his severe ulnar nerve disability.  Moreover, he has not exhibited any of the defined symptoms related to complete paralysis of the median nerve such that a rating higher than 60 percent would be appropriate.  And, to the extent that the Veteran suffers from limitation of motion of the fingers, such has been accounted for in the 60 percent rating under DC 8516.  

The Board additionally notes that separate ratings under DC 8516 and DC 8515 are not appropriate because although two separate nerves are affected, the ulnar and median nerve, they result in the same disability, such as grip trouble, loss of function of the left hand, pain, numbness, and tingling.  To assign two separate ratings would be pyramiding because the Veteran would be compensated for overlapping symptoms.  Moreover, the ulnar nerve disability appears to be more severe than the median nerve disability, and the Board has awarded the higher rating for the most severe symptoms of the left arm disability.

The same is true for any limitation of motion of the fingers and wrist.  Although there is decreased motion of the fingers, that limitation is accounted for in the higher 60 percent rating under DC 8516.  Thus, a rating under the musculoskeletal rating criteria would not be appropriate because the Veteran's disability is primarily neurologic rather than orthopedic.

TDIU prior to May 20, 2008

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(2012).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b)(2012). 

The Veteran is currently in receipt of service connection for a left arm disability that is rated as 60 percent disabling, meeting the percentage criteria for consideration of a TDIU prior to May 20, 2008.  In this case, the July 2008 VA examiner concluded that the Veteran's left arm disability was so severe that it alone precluded employment because of the functional limitations of the left arm.  Based upon that opinion, the RO granted a TDIU from the date the claim for a TDIU was filed.  The Board finds that such unemployability has been shown by the record prior to 2008, in that the Veteran has been described as having severe ulnar neuropathy of the left arm, with claw hand, since the beginning of the appeal period.  Thus, the Board finds that it is appropriate to award the Veteran a TDIU for the period prior to May 20, 2008.

III.  Other Considerations

An extra-scheduler disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left arm disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's left arm disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Because the Veteran is in receipt of a 100 percent rating, a TDIU, and a 60 percent rating for a left arm disability, the Board will also consider whether the Veteran is entitled to SMC benefits at the housebound rate to fulfill VA's "well established" duty to maximize the Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC  ). 

Special monthly compensation at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran eligible for SMC.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

However, the Veteran's disability picture in this case does not meet the criteria for the award of an SMC based upon the scheduler ratings because his TDIU was awarded based upon the left arm disability rated as 60 percent disabling.  Thus, the Veteran does not have independently rated disabilities to equal 60 percent independent from the 100 percent rating.  Therefore, the Veteran does not meet the criteria for SMC on a purely scheduler basis in accordance with Buie, supra.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, a 60 percent rating has been warranted for the right elbow disability, with a separate 10 percent rating for a left arm disability has been warranted.  For the period prior to May 20, 2008, a TDIU has been warranted.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased 60 percent rating for a left arm disability is granted, subject to the laws and regulations that govern monetary benefits.  

A TDIU prior to May 20, 2008, is granted, subject to the laws and regulations that govern monetary benefits.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


